Citation Nr: 0611402	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned an initial 30 percent rating.

The Board remanded this matter in December 2003 for further 
development.  Such has been accomplished, and this case is 
now returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's service-connected PTSD has been shown, since 
the effective date of service connection, to be manifested by 
such as symptoms as insomnia, nightmares, hypervigilance, 
startle response, anger, irritability and depressed mood and 
Global Assessment of Functioning (GAF) scores attributable to 
PTSD ranging from 51 to 65 and has been found by medical 
evidence to only cause occasional occupational and social 
impairment with occasional decrease in work proficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily).   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for PTSD was received in November 2001.  A duty to 
assist letter addressing the service connection claim was 
issued in November 2001.  After granting service connection 
for PTSD in December 2001, the RO provided initial notice of 
the provisions of the VCAA as pertaining to entitlement to an 
increased initial rating in an April 2004 AMC letter.  In 
this letter, the veteran was told of the requirements to an 
increased rating, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  The duty to assist letters and the supplemental 
statement of the case issued in August 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of July 2005 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased initial rating 
is being denied, the failure to send such a letter is 
harmless error.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

In this case, in a December 2001 rating decision, the veteran 
was granted service connection for PTSD and a 30 percent 
rating was initially assigned.  The veteran disagreed with 
this decision and appealed it.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation, is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).    

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  The record reflects the 
veteran's GAF score to have ranged between 51 and 65.  Scores 
of 61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores of 51-60 involve moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  

Having reviewed the evidence, the Board finds that an initial 
rating in excess of a 30 percent rating is not warranted for 
the veteran's PTSD.  VA examination in July 2005 included a 
review of the entire history of the veteran's disability and 
the examiner was able to separate the symptoms attributable 
to service-connected PTSD from nonservice-connected symptoms 
of attention deficit and hyperactivity disorder (ADHD) as 
well as features of obsessive compulsive disorder.  

The PTSD symptoms were described by the examiner in July 2005 
as resulting in a GAF score of 65, which represents only mild 
symptomatology.  Specifically, the veteran's subjective 
complaints were that he never sleeps the entire night, but 
his medications were said to be keeping him somewhat steady.  
He endorsed some current family related stressors from his ex 
wife's recent death and his 35 year old son, who had some 
cognitive difficulties, was now living with him.  His sleep 
problems were said to include going to and staying asleep, 
and "night terrors" with bad dreams involving some sort of 
threat of harm.  He also endorsed obsessive and compulsive 
behavior.  He described feelings of detachment and 
estrangement from others, hypervigilance, irritability and 
anger and frequent outbursts of anger with his current wife 
and family members.  He indicated that he sometimes had 
outbursts of anger toward strangers who offended him.  

Objective examination revealed him to be alert and oriented 
times four.  He was quite talkative and very circumstantial 
during the interview.  He had to be stopped several times to 
close off questions because he would give a lot of irrelevant 
and circumstantial answers and details.  He was told at least 
five times to answer the question the best he could.  His 
mood was anxious and affect was congruent with the mood.  His 
thought was coherent and circumstantial, and he showed no 
evidence of suicidal or homicidal thought.  He also showed no 
evidence of any hallucinatory or paranoid thought.  He did 
show some inattentiveness and seemed distracted at times.  
His Axis I diagnosis was PTSD, chronic, and features of ADHD 
and features of obsessive compulsive disorder (OCD).  As 
noted above, the symptomatology attributable to PTSD was only 
shown to result in a GAF score of 65 suggestive of only mild 
impairment which is 10 percent disabling.  The examination 
overall did not show his PTSD symptoms to more closely 
resemble a 50 percent rating in terms of impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood as well as difficulty in establishing and maintaining 
effective work and social relationships. 

Regarding social and industrial impairment, the July 2005 
examination revealed the veteran to be in a 23 year marriage 
to his second wife.  He worked as a self employed landscaper 
and reported several jobs over the years.  He indicated he 
lost some jobs and some "ran out."  The examiner's opinion 
regarding the specific effects of PTSD on the veteran's 
employability was that he was not totally unemployable due to 
PTSD, but could successfully function in a lower level type 
job without pressures or demands.  

Although an earlier VA examination report as well as a 
private psychologist's reports reflect a more serious 
symptomatology, these records did not differentiate between 
the veteran's PTSD symptoms and his nonservice-connected 
psychiatric disabilities.  Thus the disability picture they 
provide is less accurate than that shown in the July 2005 VA 
examination.  He was described in a private clinical 
psychologist's report dated in October 2001 as being 
"significantly impaired in direct conjunction to his combat 
experiences."  This report however gave a dual diagnosis of 
PTSD and obsessive compulsive personality disorder (OCPD).  
He was noted to be treated with antidepressants, anti anxiety 
medications.  He was noted to have PTSD due to his combat 
experiences, but did not have many of the typical PTSD 
symptoms such as night terrors or flashbacks, but instead had 
periodic recollections of past combat events that he tended 
to keep to himself.  With these, he had episodes of 
uncontrolled anger, suspicion, distrust and paranoia.  His 
most prominent PTSD symptoms were described as disengagement, 
in which he was noted to seek out lower status jobs while 
qualified for higher status ones and tending to avoid contact 
with people.  Other PTSD symptoms he endorsed in this report 
were difficulties with sleep and concentration problems.  

Other symptoms which were said to dramatically interfere with 
his daily life were those of OCPD.  This was said to cause 
him to become obsessed with the details of a work task or 
interaction as to interfere with the completion of the task.  
He was said to have unreasonable perfectionism, was overly 
conscientious, required explicit details and became overly 
involved in the value and meaning of things, that his efforts 
became ineffective.  This report essentially demonstrates 
that the veteran his social and occupational functioning is 
impaired not only by his service-connected PTSD, but also by 
his nonservice-connected OCPD.  This report is not probative 
in determining whether a higher rating for PTSD is warranted 
because it did not clearly indicate the percentage of 
disability of the PTSD as separable from the nonservice-
connected OCPD.  

The report of a December 2001 VA examination likewise 
revealed differential diagnoses of PTSD, chronic moderate and 
OCPD by history.  His GAF was 51 at the time of this 
examination.  His PTSD symptoms were reported as frequent 
intrusive thoughts about combat, nightmares, flashbacks and a 
tendency to isolate himself from others.  He reported 
avoidance behaviors, avoiding crowds, reunions and avoided 
movies and shows about Vietnam.  He also endorsed exaggerated 
startle reaction and had trust issues with others, reporting 
that he had difficulty getting emotionally close to others.  
He reported sleep problems, and only slept about 4 or 5 hours 
a night.  He described himself as awakening at night and 
being hypervigilant to the point where he hides in a closet.  
He also reported feelings of depression and indicated that he 
had stopped activities that he used to enjoy like working out 
at a gym or watching football.  He also reported 
concentration difficulties as well as survivor guilt and 
feelings of rage on a daily basis.  

Notwithstanding his above described complaints, his mental 
status examination revealed him to be dressed appropriately, 
with his speech, thought processes and content to be normal.  
His mood was depressed, but his impulse control was normal.  
Delusions or hallucinations were absent.  His eye contact was 
good.  He did endorse suicidal thoughts, but denied any plan 
or intent.  He also denied any homicidal thoughts or intent.  
He was able to maintain minimal hygiene and other basic 
living activities.   He was fully oriented and his long term 
memory was intact.  However he did have impaired short term 
memory and concentration.  He also suffered from chronic 
sleep impairment.  His judgment was intact.  Obsessive and 
ritualistic behaviors were documented in the claims file and 
noted to be related to the diagnosis of OCPD that had been 
diagnosed by his private psychologist.  

Although the veteran's subjective complaints may appear to 
more closely resemble a higher rating in terms of impaired 
judgement, impaired abstract thinking, disturbances of 
motivation and mood as well as difficulty in establishing and 
maintaining effective work and social relationships, which 
would warrant a 50 percent rating, the objective findings 
from this examination appear to be more in line with the 
criteria for a 30 percent rating, as such manifestations 
would appear to cause occasional occupational and social 
impairment with occasional decrease in work proficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily), with 
behavior, self care and conversation normal due to such 
symptoms as depressed mood, anxiety, suspiciousness and panic 
attacks.  

His GAF score of 51 represents only moderate impairment, and 
in light of the GAF score of 65 indicative of mild impairment 
which would equate to a 10 percent rating shown in the later 
VA examination of July 2005, the findings from this earlier 
VA examination do not warrant a higher initial rating than 
the 30 percent rating currently in effect.  Further findings 
from this VA examination, in which his post-military history 
includes some attendance in college, no significant legal 
history, a history of two marriages, with the second lasting 
21 years, and occasional social relationships and activities, 
do not suggest an impairment at the level which would be 50 
percent disabling.  He also does not show current work 
impairment with a current work history of working as a 
landscaper, with prior employment in other fields of sales 
and food service.  

An October 2002 report by the veteran's private psychologist 
further suggests that the more disabling condition in this 
veteran's case is his OCPD.  The psychologist pointed out 
that various obsessive and compulsive preoccupations and 
behaviors attributable to the OCPD have harmed both work and 
personal relationships.  His preoccupations have caused him 
to take excessively long to finish a job or to not complete 
it at all.  He is also noted to have imposed certain views he 
holds onto others which has resulted in rendering him 
ineffective in almost any relationship.  He was also noted to 
excessively collect things to the point of being unable to 
find important items.  His obsessions were said to have 
alienated potential helpers, which then caused his anxiety to 
worsen and caused him to obsess even more.  

Regarding PTSD symptoms, this psychologist noted that his 
earlier report indicated that the veteran did not experience 
night terrors, but that later sessions the veteran did report 
long term Vietnam related nightmares that he viewed as 
insignificant.  He has also had long term sleep problems, as 
well as extreme difficulty in originating, planning and 
carrying out daily activities.  He was also said to still 
have difficulties with maintaining attachments, despite being 
married and claimed to have been fired from every job he has 
held, while considering himself a conscientious worker.  The 
psychiatrist opined that many of the same dynamics supporting 
PTSD were the same ones driving his obsessive and compulsive 
thoughts and behaviors and that it was difficult to separate 
one from the other.  

The same psychologist drafted a report in June 2004 in which 
he noted that the report was to assist the veteran in his 
appeal.  He indicated that he has treated this veteran since 
1999.  He opined that the veteran's symptoms and self 
destructive behavior had been controlled by therapy and 
medications, but over the past 5 years, his symptoms from 
PTSD had worsened to the point where he is unable to hold a 
job other than self employment in yard work or other low 
level jobs that allow him to work alone and without pressure 
from others.  

This psychologist listed the following symptoms including 
severe hypervigilance, severe impairment in the ability to 
focus and concentrate, difficulty sleeping, isolation from 
others, irritability and anger, suicidal thought on a regular 
basis, but with no plans or history of past attempts, 
feelings of paranoia on a daily basis, panic attacks 
averaging about two a week, and difficulty in understanding 
complex commands.  Such symptoms were said to have caused him 
difficulty in getting along with others, including his family 
members as well as adversely affecting his ability to work.  
He also was noted to have been unable to complete two 
semesters at a community college due to the inability to 
handle the demands placed on him.  He was also said to have 
regressed in his personal appearance, mood and affect.  

The psychologist stated that his PTSD prevented him from 
gainful employment full time and was often unable to perform 
part time work.  However, this report's probative value is 
greatly diminished in that the psychiatrist did not address 
the other nonservice connected diagnosis of OCPD and its 
overall effect on the veteran's occupational and social 
functioning.  This report, which was drafted at the veteran's 
request, is outweighed by the unfavorable evidence shown in 
the July 2005 VA examination that the PTSD symptoms were 
greatly outweighed in severity by his nonservice connected 
psychiatric pathology.  This report is also somewhat 
contradicted by the October 2002 report drafted by the same 
psychiatrist, in which he essentially admitted to being 
unable to separate the PTSD pathology from the nonservice-
connected OCPD, but which appeared to list the more damaging 
symptoms as stemming from OCPD.

An April 2005 letter from the same private psychiatrist who 
provided the aforementioned earlier reports stated that the 
veteran's condition had further deteriorated over a number of 
added stressors that included the recent sudden death of his 
ex-wife and the subsequent addition of responsibility for 
taking care of his mentally disabled son.  Other stressors 
included the recent death of his mother and the worsening of 
a medical condition that his current wife is suffering from.  
He was noted to still have continued sleep problems including 
interrupted sleep, bad dreams and night terrors.  His sleep 
problems were described as becoming more exaggerated and he 
also was noted to have hypervigilance said to result in 
disorganized thinking and an overdeveloped sense of 
responsibility.  His PTSD was said to cause difficulty in 
personal relationships and he was said to be unable to 
maintain employment.   This letter also noted continued 
problems with obsessive and compulsive thoughts and behaviors 
which paralyzed him and prevented him from completing tasks.  
This letter thus reflects continued evidence of pathology 
from the service-connected PTSD and the nonservice-connected 
OCPD.  Again it is outweighed by the findings from the July 
2005 VA examination, which separated the symptomatology of 
the PTSD from the nonservice-connected disabilities in 
forming the assessment of the severity of his PTSD symptoms.  

The Board has examined the medical evidence and finds that 
overall, the veteran's service-connected PTSD standing alone, 
only results in occasional occupational and social 
impairment.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD from the date of his claim.  
Fenderson, supra.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 30 percent disabling for PTSD 
is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


